DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Felix Fischer on 06/29/21.
The application has been amended as follows: 
With respect to claim 1, amend as follow:
1. (currently amended) A method for operating a magnetic resonance (MR) machine comprising: exciting a volume of interest (VOI) with the MR machine; encoding a first k-value within a selected gradient pulse to induce phase wrap to create an encode for the first k-value within the VOI with orientation in a direction determined by a vector combination of machine gradients; and recording a plurality of samples of a signal at a first k-value during a single excitation.

With respect to claim 15, amend as follows: 
15. (currently amended) A method of processing data output from a magnetic resonance (MR) machine comprising: receiving a set of sample data output from a magnetic resonance (MR) machine relating to a volume of interest (VOI) including a plurality of samples of a signal recoded at each k-value in a set of k-values; processing the texture data set with a machine peak contrast of a targeted feature; repeating the step of sample data: processing the texture data set and applying the supervised machine learning algorithm across a high number of VOIs.

With respect to claim 19, amend as follows: 
19. (currently amended) A method of processing data output from histology staining comprising: receiving a set of sample data output from the histology stained images relating to a volume of interest (VOI) including samples of a signal recorded at a set of k-values; and processing the set of sample data  by applying a simulated encoding gradient pulse of a magnetic resonance (MR) machine to induce phase wrap to create an encode for a specific k-value and orientation in the set of sample data to produce a texture data set of signal vs k-values for the set of k-values to characterize the textural features of tissue in the VOI. 

Election/Restrictions
Claims 1, 10, 15, 17 and 19 are allowable. The restriction/election of species requirement between species I-VIII, as set forth in the Office action mailed on 10/05/20, has been reconsidered in view of the allowability of claims to the elected species pursuant to MPEP § 821.04(a). The restriction/election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for operating a magnetic resonance (MR) machine comprising: encoding a first k-value within a selected gradient pulse to induce phase wrap to create an encode for the first k-value within the VOI with orientation in a direction determined by a vector combination of machine gradients in combination with the remaining limitations of the claim.
With respect to claim 10, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of 
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of processing data output from a magnetic resonance (MR) machine comprising: processing the texture data set with a machine learning algorithm to output a diagnosis for a patient; wherein the machine learning algorithm is a supervised machine learning algorithm; applying the supervised machine learning algorithm to the textual dataset and to comparative datasets to optimize acquisition parameters including VOI dimensions and acquisition direction, using peak contrast of a targeted feature in combination with the remaining limitations of the claim. 
With respect to claim 17, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of processing data output from microCT comprising: applying a simulated encoding gradient pulse to induce phase wrap to create an encode for a specific k-value and orientation in the set of sample data in combination with the remaining limitations of the claim. 
With respect to claim 19, a method of processing data output from histology staining comprising:  by applying a simulated encoding gradient pulse of a magnetic resonance (MR) machine to induce phase wrap to create an encode for a specific k-
With respect to claims 4-9, 11-14, 16, 18 and 20, the claims have been found allowable due to its dependency to claims 1, 10, 15 and 17 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866